IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-60719
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MARCELLOUS LAND, also known as Cellous,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:93-CR-134-7-S
                     USDC No. 4:00-CV-189-S
                      --------------------
                        December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Marcellous Land, federal prisoner # 01727-112 (“Land”),

appeals the district court’s denial of his motion to vacate, set

aside, or correct sentence pursuant to 28 U.S.C. § 2255.   Land’s

motion stemmed from his 1994 guilty-plea conviction and sentence

for conspiracy to distribute crack cocaine.   The district court

denied the motion as time-barred and granted Land a certificate

of appealability on the issue whether Apprendi v. New Jersey, 530

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-60719
                                 -2-

U.S. 466 (2000), applies retroactively such that the limitations

period should run from the date Apprendi was decided rather than

the date the judgment of conviction became final.

     This court has recently held that Apprendi is not

retroactively applicable to initial motions under 28 U.S.C.

§ 2255.    United States v. Brown, 305 F.3d 304, 310 (5th Cir.

2002).    Apprendi does not entitle Land to a different

limitations-triggering date, thus, the district court correctly

denied Land’s motion as time-barred.

     AFFIRMED.